Citation Nr: 1202669	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  08-09 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a service connection claim for hypertension, to include as secondary to or aggravated by service-connected diabetes mellitus, and if so, whether service connection may be granted.

2.  Entitlement to a higher initial schedular rating for service-connected coronary artery disease, evaluated as 10 percent disabling from July 1, 2008; 100 percent disabling from July 28, 2008 (following by-pass surgery); and as 10 percent disabling from November 1, 2008.  


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions issued in December 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

With regard to the coronary artery disease increased rating claim, the Board is assuming jurisdiction of this issue and remanding it pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  This issue is addressed in the REMAND portion of the decision below and are REMANDED to the Appeals Management Center (AMC).  VA will inform the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran's hypertension service connection claim was initially denied by a June 2003 rating decision, which decision was confirmed in February 2004 and December 2004 decisions, which the Veteran did not appeal. 

2.  The relevant evidence of record submitted since December 2004 is either cumulative, does not relate to an unestablished fact, or fails to raise a reasonable possibility of substantiating the Veteran's claim.





CONCLUSION OF LAW

New and material evidence has not been submitted, and the Veteran's claim of entitlement to service connection for hypertension, to include as secondary to or aggravated by service-connected diabetes mellitus, is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) the Veteran status; (2) the existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  

VA's notice requirements were fulfilled by a letter issued in June 2006, which informed the Veteran of the evidence he should obtain and that which VA would obtain on his behalf, the criteria for establishing service connection, and the method by which VA determines effective dates and disability ratings.  The letter further informed the Veteran of the reason his claim was previously denied, as well as the type of evidence which would be considered to be new and material evidence sufficient to reopen the claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  This notice was provided to the Veteran prior to the initial adjudication of his claim to reopen.

With respect to the duty to assist, the Veteran's service, VA, and private treatment records are of record.  Moreover, the Veteran has not identified any relevant, available records in conjunction with his claim to reopen that have not been obtained.  The Veteran was also scheduled to participate in a video-conference hearing before the Board, but he failed to appear for the hearing.  Moreover, although VA's duty to provide an examination is not triggered absent the submission of new and material evidence (which the Board has determined is not present here), the Veteran was provided with a relevant VA examination in October 2006, which included an opinion addressing the Veteran's claimed theory of entitlement, namely that his hypertension is related to or aggravated by his service-connected diabetes mellitus.  The Board finds that the VA examination and accompanying medical opinion are sufficient for adjudicatory purposes, as the examiner conducted a thorough examination of the Veteran and supported her opinion with a sufficient rationale.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  

As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.




Claim to Reopen

The RO initially denied the Veteran's service connection claim for hypertension in a rating decision issued in June 2003.  This decision was confirmed in February 2004 and December 2004.  The Veteran failed to appeal, and these denials are now final.  
	
A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

As reflected in the June 2003 rating decision, the RO initially denied the Veteran's hypertension service connection claim because the Veteran's service treatment records failed to reflect that he developed hypertension during service, and he had reported the onset of his hypertension many years after service (in 1995).  The RO confirmed this decision in February and December 2004 because the evidence of record continued to fail to suggest that the Veteran's hypertension manifested during or soon after service or that there was a relationship between the Veteran's service-connected diabetes mellitus and his hypertension.

When the RO last considered the Veteran's claim in December 2004, the relevant evidence of record included the Veteran's initial service connection claim, service treatment records, private treatment records, and VA treatment records.  The Veteran's service treatment records failed to reflect any diagnosis of hypertension or elevated blood pressure readings that would support a diagnosis of hypertension, and the Veteran denied ever having experienced high or low blood pressure on separation from service.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (defining what elevated blood pressure readings constitute hypertension for VA purposes).  When filing his initial service connection claim, the Veteran reported that both his hypertension and diabetes mellitus had begun in June 1995 (approximately 28 years after service).  The Veteran's post-service medical treatment of record first reflected a diagnosis of hypertension in November 1997 (although subsequent treatment records reflect the Veteran's report that he was diagnosed in 1995) and the first diagnosis of diabetes mellitus in November 2002.  The Veteran's hypertension was variously characterized as both poorly-controlled and well-controlled, and the Veteran's history of alcohol use was also noted, with the Veteran reporting in 1997 that he consumed 10 whiskey drinks per day.

The relevant evidence added to the record since the issuance of the December 2004 rating decision includes the Veteran's submitted statements, VA treatment records, and an October 2006 VA diabetes mellitus examination.  In his submitted statements, the Veteran asserts that his hypertension is either related to or aggravated by his service-connected diabetes mellitus.  The Veteran further asserts that the two diseases are one in the same, as they had a simultaneous onset in 1996.  

The Veteran's VA treatment records continue to reflect the Veteran's treatment for both hypertension and diabetes mellitus, with his hypertension variously characterized as poorly-controlled (triggering an adjustment in his antihypertensive medications) and well-controlled.  The Veteran's VA treatment records further note the importance of keeping the Veteran's hypertension well-controlled in light of his diabetes mellitus (as reflected in a November 2005 VA treatment record); however, there is no suggestion in the Veteran's treatment records that the Veteran's hypertension is secondary to or adversely affected by the Veteran's diabetes mellitus.  Rather, an April 2006 VA treatment record reflects the treatment provider's opinion that the Veteran's uncontrolled hypertension was exacerbated by his alcohol use, and that the Veteran was unwilling to enroll in an alcohol treatment program.  Additionally, the October 2006 VA diabetes mellitus examination report reflects the examiner's opinion that the Veteran's hypertension is not secondary to his diabetes mellitus, as the onset of his hypertension predates his diabetes mellitus, and that the Veteran's hypertension is not aggravated by his diabetes mellitus, as there is no objective data of record to support such a conclusion.

After reviewing the newly submitted evidence, the Board finds that the evidence is not new and material, and therefore cannot serve to reopen the Veteran's claim.  With regard to the Veteran's contention that his hypertension and diabetes mellitus had a simultaneous onset, the Board finds that this contention is not new, in that the Veteran made the same assertion when filing his initial service connection claim, as he reported that both his diabetes mellitus and hypertension had begun in June of 1995.  Moreover, the medical treatment of record contradicts this contention, and rather reflects that the Veteran was diagnosed with hypertension in 1997 and diabetes mellitus in 2002.  

With regard to the Veteran's assertion that his hypertension is secondary to or aggravated by his service-connected diabetes mellitus, this contention is not new, as it was considered by the February and December 2004 rating decisions.  Furthermore, the Board notes that the Veteran is not competent to provide a link between his diabetes mellitus and hypertension, and the medical evidence of record does not support this theory of entitlement.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues).  Specifically, the medical opinion rendered in conjunction with the Veteran's October 2006 VA diabetes mellitus examination fails to find evidence of any relationship (to include aggravation), between the Veteran's diabetes mellitus and hypertension, and the April 2006 VA treatment record states that the Veteran's poorly controlled hypertension is exacerbated by his alcohol consumption.  Indeed, the newly submitted medical treatment records fail to reflect any findings indicating a relationship between the Veteran's service-connected diabetes mellitus and his hypertension.  

Thus, the evidence of record fails to relate to the reason the Veteran's claim was previously denied, as it fails to suggest that the Veteran's hypertension is directly related to service or related to his service-connected diabetes mellitus.  Accordingly, the newly submitted evidence is not material, as it would not serve to substantiate the Veteran's claim if it were reopened.  Moreover, the newly submitted evidence would also not serve to trigger VA's duty to provide the Veteran with a VA examination, as the evidence does not suggest a theory of direct service connection, and the Veteran has already been provided with an examination and medical opinion regarding secondary service connection.  See Shade, 24 Vet. App. at 118.

Absent the submission of new and material evidence, a basis for reopening the Veteran's claim has not been presented.  Accordingly, the Veteran's appeal is denied.


ORDER

New and material evidence not having been submitted, the claim for service connection for hypertension, to include as secondary to or aggravated by service-connected diabetes mellitus, is not reopened, and the appeal is denied.  


REMAND

A rating decision issued in December 2008 granted the Veteran's service connection claim for coronary artery disease and assigned an initial 100 percent rating under 38 U.S.C.A. § 4.30 to account for the Veteran's convalescence for a catheterization procedure; then a 10 percent schedular evaluation effective from July 1, 2008; followed by a 100 percent schedular rating to account for the Veteran's coronary by-pass surgery, effective from July 28, 2008; and then a 10 percent schedular rating, effective from November 1, 2008.  In December 2009, the Veteran submitted a statement voicing his disagreement with his assigned disability ratings.  Applying the provisions of 38 C.F.R. § 20.305(a), this submitted statement will be presumed to have been received within one year of the issuance of the December 2008 rating decision.  As such, the Board finds that the Veteran's statement serves as a timely notice of disagreement with regard to the initial rating assigned for his service-connected coronary artery disease.  See 38 C.F.R. §§ 20.201, 20.302(a).  

However, a review of the Veteran's paper and virtual claims file fails to reveal that the Veteran has been provided with a statement of the case with regard to this issue, and this should be accomplished.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  The Veteran should be advised that if he wishes to perfect his appeal to the Board, he must file a timely substantive appeal after receiving his SOC.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

After completing any necessary development, provide a statement of the case to the Veteran regarding the issue of entitlement to an increased initial schedular rating for service-connected coronary artery disease, pursuant to his December 2009 notice of disagreement.  He should be advised that if it is his desire to have the Board consider that issue, it will be necessary to submit a timely substantive appeal with respect to it.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


